    Case: 1:19-cv-05338 Document #: 42 Filed: 09/13/21 Page 1 of 13 PageID #:1797




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION



    CARL N., 1                                   )
                                                 )
                          Plaintiff,             )
                                                 )           No. 19 C 5338
           v.                                    )
                                                 )           Magistrate Judge
    KILOLO KIJAKAZI, Acting                      )           Maria Valdez
    Commissioner of Social Security, 2           )
                                                 )
                          Defendant.             )
                                                 )


                      MEMORANDUM OPINION AND ORDER

       This action was brought under 42 U.S.C. § 405(g) to review the final decision

of the Commissioner of Social Security denying Plaintiff Carl N.’s claims for

Disability Insurance Benefits (“DIB”). The parties have consented to the jurisdiction

of the United States Magistrate Judge pursuant to 28 U.S.C. § 636(c). For the

reasons that follow, Plaintiff’s motion for summary judgment [Doc. No. 17] is

denied, and the Commissioner’s cross-motion for summary judgment [Doc. No. 30] is

granted.




1
 In accordance with Internal Operating Procedure 22 – Privacy in Social Security
Opinions, the Court refers to Plaintiff only by his first name and the first initial of his last
name.
2
 Kilolo Kijakazi has been substituted for her predecessor pursuant to Federal Rule of Civil
Procedure 25(d).
      Case: 1:19-cv-05338 Document #: 42 Filed: 09/13/21 Page 2 of 13 PageID #:1798




                                    BACKGROUND

I.       PROCEDURAL HISTORY

         On November 19, 2013, Plaintiff filed a claim for DIB, alleging a disability

since February 1, 2009. The claim was denied initially and upon reconsideration,

after which Plaintiff timely requested a hearing before an Administrative Law

Judge (“ALJ”), which was held on March 22, 2016. On April 29, 2016, the ALJ

denied Plaintiff’s claim for DIB, finding him not disabled under the Social Security

Act (the “Act”). The Social Security Administration Appeals Council denied review

on March 22, 2017, and Plaintiff appealed to this Court. Finding error, this Court

remanded the case on July 13, 2018.

         After remand, another hearing before the same ALJ was held on February

14, 2019. Plaintiff personally appeared and testified at the hearing and was

represented by counsel. A medical expert (“ME”) and vocational expert (“VE”) also

testified. At the hearing, Plaintiff amended his alleged onset date to September 24,

2012. On March 4, 2019, the ALJ denied Plaintiff’s claim for DIB, finding him not

disabled under the Act. The Appeals Council then denied Plaintiff’s request for

review, leaving the ALJ’s March 4, 2019 decision as the final decision of the

Commissioner and, therefore, reviewable by the District Court under 42 U.S.C. §

405(g). See Haynes v. Barnhart, 416 F.3d 621, 626 (7th Cir. 2005).

II.      ALJ DECISION

         Plaintiff’s claim was analyzed in accordance with the five-step sequential

evaluation process established under the Social Security Act. See 20 C.F.R. §




                                            2
     Case: 1:19-cv-05338 Document #: 42 Filed: 09/13/21 Page 3 of 13 PageID #:1799




404.1520(a)(4). The ALJ first noted that Plaintiff last met the insured status

requirements of the Act on March 31, 2014. The ALJ found at step one that Plaintiff

had not engaged in substantial gainful activity during the period from his amended

alleged onset date of September 24, 2012 through his last date insured of March 31,

2014. At step two, the ALJ concluded that Plaintiff had the following severe

impairments: history of prostate cancer, with residual urinary incontinence and

incisional pain, and mild right knee osteoarthritis. The ALJ concluded at step three

that Plaintiff’s impairments, alone or in combination, do not meet or medically

equal a Listing.

        Before step four, the ALJ determined that Plaintiff retained the Residual

Functional Capacity (“RFC”) to perform light work with the following additional

limitations: no constant bending or stooping. At step four, the ALJ concluded that,

through the date last insured, Plaintiff was capable of performing his past relevant

work as a photo technician, office manager, and fast-food manager. Accordingly, the

ALJ ultimately concluded that Plaintiff was not under a disability, as defined in the

Act, at any time from September 24, 2012, the amended alleged onset date, through

March 31, 2014, the date last insured.

                                     DISCUSSION

I.      ALJ LEGAL STANDARD

        Under the Social Security Act, a person is disabled if he has an “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which




                                            3
      Case: 1:19-cv-05338 Document #: 42 Filed: 09/13/21 Page 4 of 13 PageID #:1800




has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 423(d)(1)(a). In order to determine whether a plaintiff is

disabled, the ALJ considers the following five questions in order: (1) Is the plaintiff

presently unemployed? (2) Does the plaintiff have a severe impairment? (3) Does

the impairment meet or medically equal one of a list of specific impairments

enumerated in the regulations? (4) Is the plaintiff unable to perform his former

occupation? and (5) Is the plaintiff unable to perform any other work? 20 C.F.R. §

416.920(a)(4).

         An affirmative answer at either step three or step five leads to a finding that

the plaintiff is disabled. Young v. Sec’y of Health & Human Servs., 957 F.2d 386,

389 (7th Cir. 1992). A negative answer at any step, other than at step three,

precludes a finding of disability. Id. The plaintiff bears the burden of proof at steps

one to four. Id. Once the plaintiff shows an inability to perform past work, the

burden then shifts to the Commissioner to show the plaintiff’s ability to engage in

other work existing in significant numbers in the national economy. Id.

II.      JUDICIAL REVIEW

         Section 405(g) provides in relevant part that “[t]he findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence,

shall be conclusive.” 42 U.S.C. § 405(g). Judicial review of the ALJ’s decision is thus

limited to determining whether the ALJ’s findings are supported by substantial

evidence or based upon legal error. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir.

2000); Stevenson v. Chater, 105 F.3d 1151, 1153 (7th Cir. 1997). Substantial




                                             4
   Case: 1:19-cv-05338 Document #: 42 Filed: 09/13/21 Page 5 of 13 PageID #:1801




evidence is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Skinner v.

Astrue, 478 F.3d 836, 841 (7th Cir. 2007). An ALJ’s decision should be affirmed even

in the absence of overwhelming evidence in support: “whatever the meaning of

‘substantial’ in other contexts, the threshold for such evidentiary sufficiency is not

high. Substantial evidence is . . . ‘more than a mere scintilla.’ . . . It means – and

means only – ‘such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’” Biestek v. Berryhill, 139 S. Ct. 1148, 1154, (2019)

(citations omitted). This Court may not substitute its judgment for that of the

Commissioner by reevaluating facts, reweighing evidence, resolving conflicts in

evidence, or deciding questions of credibility. Skinner, 478 F.3d at 841; see also

Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008) (holding that the ALJ’s decision

must be affirmed even if “‘reasonable minds could differ’” as long as “the decision is

adequately supported”) (citation omitted).

      However, even under this relatively lenient standard, an ALJ is not absolved

of her duty to support the decision with record evidence. See Meuser v. Colvin, 838

F.3d 905, 910 (7th Cir. 2016) (“We will uphold an ALJ’s decision if it is supported by

substantial evidence, but that standard is not satisfied unless the ALJ has

adequately supported his conclusions.”). The ALJ is not required to address “every

piece of evidence or testimony in the record, [but] the ALJ’s analysis must provide

some glimpse into the reasoning behind her decision to deny benefits.” Zurawski v.

Halter, 245 F.3d 881, 889 (7th Cir. 2001). In cases where the ALJ denies benefits to




                                            5
   Case: 1:19-cv-05338 Document #: 42 Filed: 09/13/21 Page 6 of 13 PageID #:1802




a Plaintiff, “he must build an accurate and logical bridge from the evidence to his

conclusion.” Clifford, 227 F.3d at 872. The ALJ must at least minimally articulate

the “analysis of the evidence with enough detail and clarity to permit meaningful

appellate review.” Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir.

2005); Murphy v. Astrue, 496 F.3d 630, 634 (7th Cir. 2007) (“An ALJ has a duty to

fully develop the record before drawing any conclusions . . . and must adequately

articulate his analysis so that we can follow his reasoning . . . .”); see Boiles v.

Barnhart, 395 F.3d 421, 425 (7th Cir. 2005).

       Where conflicting evidence would allow reasonable minds to differ, the

responsibility for determining whether a Plaintiff is disabled falls upon the

Commissioner, not the court. See Herr v. Sullivan, 912 F.2d 178, 181 (7th Cir.

1990). However, an ALJ may not “select and discuss only that evidence that favors

his ultimate conclusion,” but must instead consider all relevant evidence. Herron v.

Shalala, 19 F.3d 329, 333 (7th Cir. 1994).

III.   ANALYSIS

       Plaintiff argues that the ALJ’s decision was in error for several reasons,

including: (1) the ALJ’s determination that the evidence does not support the

symptoms alleged by Plaintiff is unsupported and premised upon improper

inferences; and (2) the ALJ failed to account for Plaintiff’s non-exertional

limitations, specifically, his mental impairments. Each issue will be discussed below

in turn.




                                             6
  Case: 1:19-cv-05338 Document #: 42 Filed: 09/13/21 Page 7 of 13 PageID #:1803




      A.     The ALJ’s Assessment of Plaintiff’s Subjective Symptomatology

      Plaintiff asserts that his “inability to function in a workplace at any

exertional level is due primarily to his incontinence” which rendered him “unable to

return to work because he would have frequently needed to be away from his work

station for 25 to 30 minutes, so he could go to the bathroom, change, and clean up.”

(Pl.’s Mem. at 2.). According to Plaintiff, in finding that he was not disabled based

on his incontinence, the ALJ “baselessly undermin[ed] Plaintiff’s veracity and

rel[ied] upon impermissible inferences.” (Id. at 10.)

      With respect to Plaintiff’s incontinence, the ALJ first noted Plaintiff’s

testimony that he had to change his pads five to six times per day and the

changings took 25-30 minutes each. (R. 1151.) The ALJ further noted Plaintiff’s

testimony that “it took so long to change because his pad and brief would get

saturated, so he would have to take off his pants and the brief, wash, and change

the pad and brief and sometimes his clothes.” (Id. at 1152.) However, the ALJ

determined that Plaintiff’s “statements concerning the intensity, persistence and

limiting effects of [the incontinence] symptoms [were] not entirely consistent with

the medical evidence and other evidence in the record.” (Id.) In keeping with that

determination, the ALJ concluded that “the evidence generally fail[ed] to support

that [Plaintiff] would be required to take a significant amount of unscheduled

breaks or that he would exceed any normal breaks simply by changing his

pads/briefs/clothing multiple times per day.” (Id. at 1154.)




                                           7
   Case: 1:19-cv-05338 Document #: 42 Filed: 09/13/21 Page 8 of 13 PageID #:1804




       In reaching her conclusion, the ALJ pointed to the ME’s testimony “that it

was unusual that it would take [Plaintiff] so long to change his pads” because the

ME had “not observed this amount of time in his professional experience.” (Id. at

1152.) The ALJ further characterized the ME’s testimony as follows:

       The doctor explained that the frequency of needing to change pads or
       clothing was generally five times per day, which was not necessarily five
       times in a workday. This indicates that [Plaintiff] would not need to
       change any more than every two hours unless he was taking a lot of
       water. He explained that it takes time to produce urine so usually, those
       who void more frequently have less volume, but typically, people need
       to urinate about every four hours, which would yield higher volumes
       when voiding less frequently. . . .

       [H]e pointed out that the record did not contain any specific notes or
       findings that would suggest that [Plaintiff] was perhaps producing an
       unusual amount of urine, which could explain why his pads and briefs
       were getting so saturated or why the pads were not otherwise working.
       After all, the expert testified that the pads used by [Plaintiff] are
       generally effective at absorbing normal quantities of urine and it was
       unclear why [Plaintiff] needed to change everything so often, not just his
       pads, but also his briefs and often clothing.

(Id. at 1153.) Based on this “review of the medical expert’s testimony,” the ALJ

found that “the record does not fully substantiate that [Plaintiff] would be off task

as much as he alleges due to needing to change his pads, briefs, and/or clothing so

often.” (Id.)

       In attacking the ALJ’s determination, Plaintiff argues that the ME – who has

a primary specialty in internal medicine and a secondary specialty in pulmonology –

is not qualified to render an opinion regarding Plaintiff’s incontinence. According to

Plaintiff, the ALJ “failed to explain how an internist with a specialty in

pulmonology would have any expertise in Plaintiff’s particular form of voiding

problem.” (Pl.’s Mem. at 11.) However, as the Commissioner points out, Plaintiff’s


                                           8
   Case: 1:19-cv-05338 Document #: 42 Filed: 09/13/21 Page 9 of 13 PageID #:1805




counsel did not object to the ME’s qualifications at the hearing or cross-examine

him regarding his expertise. The Court agrees with the Commissioner that if

Plaintiff had questions about the ME’s relevant knowledge given his secondary

specialty, Plaintiff should have objected or solicited testimony as to the doctor’s

experience at the hearing. See Barrett v. Barnhart, 355 F.3d 1065, 1067 (7th Cir.

2004) (“However, because Barrett’s lawyer did not question the basis for the

vocational expert’s testimony, purely conclusional though that testimony was, any

objection to it is forfeited.”) (citation omitted)

       Plaintiff also argues that the ALJ impermissibly rejected the opinions of

Plaintiff’s treating physicians. In her decision, the ALJ noted a functional capacity

assessment from an unidentified treating physician dated January 18, 2019, which

“indicated that [Plaintiff] would need to take unscheduled breaks for 15-20 minutes

four to six times per day” and further indicated time off task to be 20%. (R. 1158.) In

addition to finding internal inconsistencies, the ALJ gave the opinion little weight

“because the treatment records between 2012 and 2014 do not indicate the level of

impairment suggested by this opinion dated much later and from an unknown

source.” (Id.) The ALJ also noted the opinion of Plaintiff’s treating physician Dr.

Coulson, who opined that Plaintiff’s “incontinence would be problematic due to

inconvenience of changing pads multiple times a day.” (Id.) The ALJ found,

however, that Dr. Coulson’s assessment was too vague to be afforded substantial

weight. Based on the analysis provided regarding the opinions of Plaintiff’s treating

physicians, the Court finds that the ALJ gave a sufficient explanation for affording




                                              9
  Case: 1:19-cv-05338 Document #: 42 Filed: 09/13/21 Page 10 of 13 PageID #:1806




less weight to those physicians’ opinions. See Adrian Z. v. Berryhill, No. 17-cv-4585,

2019 U.S. Dist. LEXIS 129383, at *4 (N.D. Ill. Aug. 2, 2019) (“When an ALJ declines

to give controlling weight to a treating physician’s opinion, he must provide a sound

explanation for the rejection.”) (citation omitted); Patricia T. v. Saul, No. 19 CV 614,

2020 U.S. Dist. LEXIS 92999, at *24-25 (N.D. Ill. May 28, 2020) (“A treating

physician’s opinion is entitled to controlling weight only where it is well-supported

and uncontradicted by other substantial evidence in the record.”) (citations

omitted).

      Ultimately, the Court agrees with the Commissioner that the ALJ reasonably

accepted the expertise of the ME regarding the unusual nature of Plaintiff’s alleged

symptoms, as well as his assessment that the remainder of the record did not

support that Plaintiff had such unusual symptoms that would require the amount

of off-task time alleged. See Patrice R. v. Saul, No. 19 C 1285, 2021 U.S. Dist.

LEXIS 22271, at *13 (N.D. Ill. Feb. 5, 2021) (“A court reviews the entire record, but

it does not displace the ALJ’s judgment by reweighing the facts or by making

independent symptom evaluations.”) (citation omitted). As set forth above, the ALJ

provided a fulsome explanation regarding how she arrived at her symptomology

findings, and this Court concludes that the ALJ built the requisite logical bridge

between the evidence and her determination that Plaintiff’s symptoms were less

severe than alleged. See Dragan K. v. Saul, No. 19-cv-3283, 2020 U.S. Dist. LEXIS

12586, at *12 (N.D. Ill. July 16, 2020) (“[T]he Court finds the ALJ has build an




                                          10
  Case: 1:19-cv-05338 Document #: 42 Filed: 09/13/21 Page 11 of 13 PageID #:1807




‘accurate and logical bridge’ between the evidence and his conclusions concerning

Plaintiff’s subjective symptoms.”) (citation omitted).

      B.     The Severity of Plaintiff’s Mental Impairments

      Plaintiff argues that the ALJ did not sufficiently account for his mental

impairments. On that topic, the ALJ concluded that Plaintiff’s “medically

determinable mental impairments of conversion disorder, personality disorder and

adjustment disorder with depressed mood . . . did not cause more than minimal

limitation in the claimant’s ability to perform basic mental work activities and were

therefore nonsevere.” (R. 1147.) In reaching that conclusion, the ALJ “considered

the four broad areas of mental functioning set out in the disability regulations for

evaluating mental disorders.” (Id.) While conceding that “a finding of no-severity

regarding mental impairments at Step 2 may, in and of itself, be harmless,”

Plaintiff argues that the ALJ engaged in a “flawed analysis of the [four] functional

criteria” which “lead[] to the ALJ’s failure to properly accommodate all of Plaintiff’s

non-exertional limitations.” (Pl.’s Mem. at 13.)

      As to the first functional area – understanding, remembering, or applying

information – the ALJ determined that Plaintiff had no limitation, basing her

conclusion on a discussion of Plaintiff’s function reports, mental health records, and

a consultive examination. (R. 1147.) As to the second functional area – interacting

with others – the ALJ determined that Plaintiff had a mild limitation, noting that

Plaintiff had reported “that he did not have problems getting along with family,

friends, neighbors, or others, but also indicated that he was unable to spend time




                                          11
  Case: 1:19-cv-05338 Document #: 42 Filed: 09/13/21 Page 12 of 13 PageID #:1808




with others due to pain and changing diapers.” (Id.) The ALJ also noted that “the

record generally indicates that [Plaintiff] was always cooperative and/or pleasant

during his medical visits.” (Id. at 1148.) The ALJ addressed the fact that Plaintiff

“was diagnosed with cluster B traits in March 2013,” but discounted that diagnosis

because “no future mental health treatment was considered or recommended for

[Plaintiff].” (Id.)

       As to the third functional area – concentrating, persisting, or maintaining

pace – the ALJ determined that Plaintiff had a mild limitation, reasoning that

Plaintiff’s complaints in this area “appear to be based largely on his physical

symptoms or medications rather than because of his medically determinable mental

impairments.” (Id.) As to the fourth functional area – adapting or managing oneself

– the ALJ determined that Plaintiff had a mild limitation, noting Plaintiff’s reports

that he handled changes in routine “OK” and “not bad” and “primarily discussed

difficulties with personal care in relation to his physical impairment rather than

difficulties with mental impairments.” (Id.) In support of her ultimate conclusion

that Plaintiff had only mild limitations in any of the functional areas, the ALJ

indicated that she gave significant weight to two psychological consultants who had

opined on the issues.

       As set forth above, the ALJ provided a detailed analysis to support her

findings regarding Plaintiff’s mental impairments. In light of the ALJ’s specific

reasoning underlying her conclusions as to the four functional areas, the Court finds

that the ALJ built the requisite logical bridge between the evidence and her mental




                                          12
  Case: 1:19-cv-05338 Document #: 42 Filed: 09/13/21 Page 13 of 13 PageID #:1809




impairment determinations. See Rick M. v. Saul, No. 20 CV 4369, 2021 U.S. Dist.

LEXIS 118024, at *15-16 (N.D. Ill. June 24, 2021 (“[T]he ALJ offered specific

reasons – contrary evidence – that explain why plaintiff’s medical record did not

support incorporating any mental limitations in the RFC. That was enough to build

the necessary ‘accurate and logical bridge’ between the minimal evidence of mental

impairment in this case and the conclusion that Rick M.’s RFC does not include

mental limitations.”) (citations omitted).

                                   CONCLUSION

      For the foregoing reasons, the points of error raised by Plaintiff are not well-

taken. Accordingly, Plaintiff’s motion for summary judgment [Doc. No. 17] is denied,

and the Commissioner’s cross-motion for summary judgment [Doc. No. 30] is

granted.




SO ORDERED.                                       ENTERED:




DATE:        September 13, 2021                        ___________________________
                                                  HON. MARIA VALDEZ
                                                  United States Magistrate Judge




                                             13
